Citation Nr: 0740856	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
psychophysiological gastrointestinal reaction.

Entitlement to an increased rating for a right anterior chest 
lesion (Ghon Complex), claimed as pulmonary tuberculosis, 
currently evaluated as 10 percent disabling.

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease and degenerative joint 
disease, evaluated as 40 percent disabling on May 10, 2006, 
and 10 percent disabling prior to that date.

Entitlement to an effective date earlier than September 27, 
1991, for the assignment of a 10 percent rating for the post-
operative residuals of the removal of a left leg sebaceous 
cyst.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and son


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a low back disorder, denied a compensable 
rating for right anterior chest lesion (Ghon Complex), 
claimed as pulmonary tuberculosis, and denied a compensable 
rating for post-operative residuals of the removal of a 
sebaceous cyst.  

This matter also comes to the Board from a February 1994 
rating decision which found that new and material evidence 
had not been presented to reopen a claim for service 
connection for psychophysiological gastrointestinal reaction.

In an April 1996 decision, the Board denied entitlement to a 
compensable rating for a lesion of the right anterior chest 
and found that new and material evidence had not been 
presented to reopen claims for psychophysiological 
gastrointestinal reaction and for service connection for a 
low back disorder.  The Board also denied entitlement to a 
compensable rating for a lesion of the right anterior chest 
and granted a 10 percent rating for post-operative residuals 
of the removal of a sebaceous cyst.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2000 decision, the Court affirmed the grant of the 10 
percent rating for post-operative residuals of a sebaceous 
cyst, vacated the remaining portion of the Board's 1996 
decision, and remanded the issues to the Board.  

Thereafter, in February 2001, the Board found that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for a low back disorder and 
remanded that issue.  The Board also remanded the issues of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
psychophysiological gastrointestinal reaction and entitlement 
to a compensable rating for a right anterior chest lesion, 
for additional development, to include providing the veteran 
with notice under the Veterans Claims Assistance Act of 2000.  

In April 2003, the RO granted a 10 percent rating for a right 
anterior chest lesion, and granted service connection for 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease, assigning a 10 percent rating 
from September 27, 1991.  The RO also assigned an effective 
date of September 27, 1991, for the 10 percent rating for 
post-operative residuals of the removal of a sebaceous cyst.  
Finally, the RO denied entitlement to a TDIU.

When the case was last before the Board in November 2004, the 
Board remanded the issues of entitlement to an increased 
rating for lumbosacral strain with degenerative disc disease 
and degenerative joint disease, entitlement to an effective 
date earlier than September 27, 1991, for the assignment of a 
10 percent rating for post-operative residuals of the removal 
of a sebaceous cyst, and entitlement to a total rating based 
on individual unemployability due to service connected 
disabilities (TDIU).  

In the same November 2004 Board decision, the Board denied a 
disability rating higher than 10 percent for the veteran's 
service-connected chest lesion and denied reopening of the 
veteran's claim for service connection for 
psychophysiological gastrointestinal reaction.  The appellant 
appealed these decisions to the Court.  In March 2007, the 
Court issued an order that vacated the portion of the Board's 
November 2004 decision denying these issues, and remanded the 
matter to the Board for action in compliance with the order.

In a March 2007 rating decision, the RO granted service 
connection for radiculopathy of the right lower extremity, 
and assigned a 10 percent evaluation, effective September 28, 
2004.

Finally, in a March 2007 supplemental statement of the case, 
the RO granted a 40 percent rating for the veteran's service-
connected back disorder, effective, May 10, 2006.

At the present time, the issues of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for psychophysiological 
gastrointestinal reaction, entitlement to an increased rating 
for a right anterior chest lesion (Ghon Complex), claimed as 
pulmonary tuberculosis, and entitlement to a TDIU, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, while the other matters on appeal are 
decided herein.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  For the period prior to September 23, 2002, the veteran's 
intervertebral disc syndrome was mild; it was not moderate 
with recurring attacks.

1.  For the period prior to September 26, 2003, the veteran's 
low back disability was manifested by slight limitation of 
motion and lumbosacral strain with characteristic pain on 
motion; neither moderate limitation of motion nor muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, was present.

2.  For the period prior to May 10, 2006, the veteran's low 
back disability was manifested by flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees. 

3.  For the period beginning May 10, 2006, the veteran's low 
back disability has been manifested by flexion of the 
thoracolumbar spine limited to less than 30 degrees. 

4.  At no time during the period of the claim has the 
veteran's low back disability been manifested by ankylosis of 
the lumbar spine, any significant neurological impairment of 
the left lower extremity, or any incapacitating episodes 
requiring bed rest prescribed by a physician.

5.  By rating decision dated in June 1966, the RO granted 
service connection for post-operative residuals of the 
removal of a sebaceous cyst and assigned a noncompensable 
evaluation, effective January 10, 1966.

6.  In a May 1996 rating decision, the RO granted a 10 
percent evaluation for post-operative residuals of the 
removal of a sebaceous cyst, effective October 3, 1991; the 
RO confirmed the 10 percent rating in a November 1998 rating 
decision..

7.  In an April 2003 rating decision, the RO granted an 
earlier effective date of September 27, 1991, for post-
operative residuals of the removal of a sebaceous cyst, 
because the RO had received an informal claim for increase on 
that date.  

8.  It is not factually ascertainable that the post-operative 
residuals of the removal of a sebaceous cyst warranted a 10 
percent rating prior to September 27, 2001.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's low back disability beginning on May 10, 2006, or 
for a rating in excess of 10 percent prior to May 10, 2006, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2007).

2.  The criteria for an effective date prior to September 27, 
1991, for the assignment of a 10 percent evaluation for the 
post-operative residuals of the removal of a left leg 
sebaceous cyst have not been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2005, March 
2006, and April 2006, of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decisions, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

I.  Increased Rating for Lumbosacral Strain

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal spine warrants a 
noncompensable evaluation if it is slight, a 10 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's back 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date. 

In an April 2003 rating decision, the RO granted service 
connection for lumbosacral strain, degenerative disc disease 
and degenerative joint disease, and assigned a 10 percent 
rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5295, for 
lumbosacral strain with characteristic pain on motion.  The 
disability is currently rated as 40 percent disabling under 
the general criteria for rating disabilities of the spine.  

Under the schedular criteria in effect prior to September 26, 
2003, the functional impairment of the veteran's low back 
more nearly approximates the criteria for a 10 percent 
disability rating for lumbosacral strain with characteristic 
pain on motion under Diagnostic Code 5295, or slight 
limitation of motion under Diagnostic Code 5292.  VA medical 
records indicate that the veteran has degenerative joint 
disease with pain on motion.  In December 1991, the veteran 
was noted to have mild low back pain.  An April 1992 VA 
progress note states that the veteran's upper lumbar spine 
was painful to palpation; he complained of increased pain 
with movement.  A February 1993 letter from Dr. Kenney notes 
that the veteran's musculoskeletal condition is moderate to 
severe.  A May 1993 VA progress note indicates painful 
motion, stiffness, and resistance to bending.  The veteran 
was instructed to continue his non-steroidal anti-
inflammatory medication.  A June 1998 VA progress note 
indicates that the veteran had mild tenderness in the lumbar 
spine.  Motor strength was full.  He was instructed to 
continue taking Naprosyn.  An August 1998 VA physical therapy 
note indicates that the veteran was instructed on stretching 
and strengthening exercises, positioning to relieve low back 
pain, and use of cold therapy.  An October 2001 VA fee-basis 
examination notes that the veteran exhibited the following 
ranges of motion in the lumbar spine:  flexion from zero to 
60 degrees, extension from zero to 20 degrees, right and left 
lateral flexion to 30 degrees, and right and left rotation to 
20 degrees.  Straight leg raising was negative bilaterally.  
Palpation of the lumbar paraspinal muscles revealed 
tenderness with spasm.  The physician explained that there 
was limitation of motion due to pain.  These findings are 
indicative of slight limitation of motion and do not support 
more than a 10 percent rating under Diagnostic Code 5292. 

The Board, however, must also consider other factors such as 
lack of endurance, functional loss due to pain, pain on use 
and during flare-ups, weakened movement, excess fatigability, 
and incoordination.  In this regard, the Board notes that the 
medical records for this time period, to include the October 
1991 VA examination report, indicate that the veteran had 
pain on motion; however, none of the records contains an 
estimate of the additional limitation of motion due to such 
pain, or due to fatigue, weakness, or lack of endurance.  
Therefore, the medical evidence for this time period does not 
support the assignment of more than a 10 percent rating under 
Diagnostic Code 5292.  In addition, as noted above, although 
the veteran had muscle spasms at the October 1991 VA exam, 
there was no loss of lateral spine motion, unilateral in 
standing position then, or at any time during this time 
period.  Therefore, a rating in excess of 10 percent under 
Diagnostic Code 5295 is not warranted.  

The veteran's low back disability also does not warrant a 
higher rating under the former criteria for rating 
intervertebral disc syndrome.  Although the veteran has a 
diagnosis of degenerative disc disease, the medical evidence, 
as indicated above, generally reflects a mild disability.  
The veteran received physical therapy and was taking non-
steroidal anti-inflammatory medication for his back pain.  
There is no indication that he was using any assistive 
devices to aid his ambulation, he was able to get up on the 
exam table at the October 2001 VA exam without any 
difficulty, and his posture and gait were normal.  Despite 
Dr. Kenney's February 1993 letter which states that the 
veteran's musculoskeletal problems are moderate to severe, 
the veteran's back pain has not been described similarly 
since that time, and the objective medical evidence does not 
support this finding.  Furthermore, Dr. Kenney's statement 
referred to the veteran's diffuse joint pain, and was not 
individually focused on the veteran's low back disorder.  In 
sum, the medical evidence indicates that the veteran was seen 
relatively infrequently to manage his low back pain.  There 
is no evidence of moderate disability with frequent attacks.  
Therefore, a higher rating under the former criteria for 
evaluating intervertebral disc syndrome is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For the period prior to May 10, 2006, under the new criteria, 
the Board has concluded that the veteran's low back 
disability meets the criteria for a 10 percent rating, but 
not higher.  Notably, during the March 2004 VA exam, the 
veteran was able to flex his lumbar spine to 85 degrees, with 
pain beginning at 80 degrees.  He could extend to 15 degrees, 
with pain beginning at 10 degrees.  He was able to 
bilaterally lateral flex to 20 degrees, with pain beginning 
at 15 degrees, and he could bilaterally rotate to 20 degrees, 
with pain beginning at 15 degrees.  The March 2004 VA 
examiner stated that with repetitive use, the range of motion 
is not additionally limited by incoordination, weakness, or 
lack of endurance.  Thus, even with consideration of all 
pertinent disability factors, it is clear that forward 
flexion of the veteran's thoracolumbar spine is greater than 
60 degrees; and that the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In 
addition, the record does not show muscle spasm, abnormal 
gait or abnormal posture.  Therefore, the disability does not 
warrant a higher rating under the general formula for rating 
disorders of the spine for this time period.

Moreover, prior to May 10, 2006, the veteran has not alleged 
that he experiences any incapacitating episodes of 
intervertebral disc syndrome nor is there any medical 
evidence showing incapacitating episodes requiring bed rest 
prescribed by a physician.  Therefore, a higher rating under 
the new criteria for evaluating intervertebral disc syndrome 
is not warranted for this time period.

As of May 10, 2006, the Board has concluded that the 
veteran's low back disability warrants a 40 percent rating, 
but not higher.  The May 2006 VA examination notes flexion 
limited to 60 degrees, extension to 20 degrees, right and 
left lateral flexion to 20 degrees, right and left rotation 
to 30 degrees.  After repetitive use, pain increased in the 
lower back such that flexion was limited to 30 degrees.  
Otherwise, there was no fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  With consideration 
of all pertinent disability factors, particularly increased 
functional impairment in terms of markedly decreased flexion 
(to 30 degrees) on repeated use, the Board concludes that the 
evidence satisfactorily demonstrates limitation of motion of 
the thoracolumbar spine to 30 degrees or less.  Thus, the 
disability is appropriately rated as 40 percent disabling.  

Throughout the period of this claim, the veteran has retained 
useful motion of the lumbosacral spine so a higher rating 
under the current or former criteria on the basis of 
unfavorable ankylosis is not warranted.

The criteria for evaluating intervertebral disc syndrome 
authorize an evaluation in excess of 40 percent if there are 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician having a total 
duration of at least six weeks during the past twelve months.  
The veteran has not alleged that he experiences any 
incapacitating episodes of intervertebral disc syndrome nor 
is there any medical evidence showing incapacitating episodes 
requiring bed rest prescribed by a physician.  Therefore, the 
Board has determined that an evaluation in excess of 40 
percent is not warranted on the basis of incapacitating 
episodes or functional impairment of the low back.

The Board notes that the veteran is in receipt of a separate 
10 percent rating for radiculopathy of the right lower 
extremity.  But, the Board has concluded that a separate 
rating is not warranted for neurological impairment in the 
left lower extremity.  In this regard, the Board notes that 
the only record of a complaint of left leg pain or radiation 
is from a September 2004 VA neurosurgery note.  Despite this 
notation, the VA physician diagnosed right leg radiculopathy 
only.  In fact, apart from a September 2005 VA progress note 
which states that the veteran may have bilateral 
radiculopathy, none of the medical evidence of record 
indicates any diagnosis of left lower extremity radiculopathy 
or other neurological involvement of the left lower 
extremity.  Straight leg testing of the left leg has 
consistently been negative.  Furthermore, the medical 
evidence consistently shows that the veteran has good 
strength in the left lower extremity and no significant motor 
deficit.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period prior to May 10, 2006, 
has the disability warranted higher than a 10 percent rating, 
nor has the disability warranted more than a 40 percent 
rating at any time since May 10, 2006.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran has not required frequent 
hospitalizations for his low back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  The Board acknowledges that the May 
2006 VA examiner stated that the back disability limits the 
veteran's ability to do lifting, pushing, carrying, and 
weight bearing activities, however, there is no indication 
that the veteran is unable to perform sedentary work.  None 
of the evidence shows that the manifestations of the low back 
disability at issue is unusual or exceptional.  In sum, there 
is no indication that the average industrial impairment from 
the low back disability would be in excess of that 
contemplated by assigned evaluation.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

II.  Earlier Effective Date for Assignment of 10 Percent 
Rating for Residuals of Removal of Sebaceous Cyst 

Legal Criteria

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the 
ascertainable increase occurs more than one year prior to the 
receipt of the claim, the date of receipt of the claim is the 
effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).   38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007). 

A note following Diagnostic Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).

A note following Diagnostic Code 7802 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

Analysis

The veteran contends that an effective date earlier than 
September 27, 1991, is warranted for the assignment of a 10 
percent rating for the post-operative residuals of the 
removal of a left leg sebaceous cyst.  

Historically, by rating decision dated in June 1966, the RO 
granted service connection for removal of a sebaceous cyst 
and assigned a noncompensable evaluation, effective January 
10, 1966.  The veteran was notified of this decision by 
letter dated in July 1966.  The veteran did not appeal the 
decision.  

Thereafter, the veteran filed a claim for an increased rating 
for this disability on October 3, 1991.  By rating decision 
dated in May 1996, the RO granted a 10 percent rating for the 
post-operative residuals of the removal of a sebaceous cyst, 
effective October 3, 1991.  The veteran was notified of the 
decision in May 1996.  The veteran did not appeal this 
decision.  Thus, the rating decision on the veteran's claim 
became final.  See 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.  

The veteran then filed a claim for an increased rating for 
his post-operative removals of the sebaceous cyst in April 
1997.  In November 1998, the RO notified the veteran of the 
RO's decision to continue the 10 percent rating, effective 
October 3, 1991.  The veteran did not appeal this decision.  

Then, in an April 2003 rating decision, the RO determined 
that the 10 percent rating for post-operative residuals of a 
sebaceous cyst should be made effective from September 27, 
1991, because the RO received an informal claim for an 
increase in benefits on that date.  The veteran filed a 
timely notice of disagreement and in April 2004, the RO 
issued a statement of the case on the effective date issue.  
The case was then remanded by the Board in order to ensure 
compliance with VCAA.  Thereafter, in a March 2007 rating 
decision, the RO denied an effective date earlier than 
September 27, 1991.

The date of receipt of the claim for increase, for effective 
date purposes, is September 27, 1991, the date the informal 
claim for an increased rating was received by the RO.  It is 
not clear exactly what veteran believes the proper effective 
date of the award should be.  

The Board notes that there is no medical evidence pertaining 
to the post-operative residuals of the removal of the 
sebaceous cyst in the year prior to the claim which could be 
construed as a formal or informal claim for increase.  
Therefore, the Board believes that the RO correctly 
determined that it was factually ascertainable that the 
increase in disability occurred on September 27, 1991.  There 
is no evidential basis for concluding that it was factually 
ascertainable at an earlier time in the one-year period prior 
to the date of the receipt of the claim that the increase in 
disability had occurred.  In this regard, there is a VA 
progress note dated in August 1991, which indicates that the 
veteran had an old, healed scar on his left leg; the scar was 
not tender and there were no masses.  Such symptomatology 
does not warrant a 10 percent rating under the criteria then 
in effect for rating scars.  Therefore, an earlier effective 
date for the assignment of a 10 percent rating for this 
disability is denied.


ORDER

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease and degenerative joint disease 
is denied.

Entitlement to an effective date earlier than September 27, 
1991, for the assignment of a 10 percent rating for the post-
operative residuals of the removal of a left leg sebaceous 
cyst, is denied.


REMAND

Pursuant to the directive in the March 2007 Court Order, a 
remand is required in order to comply with the notification 
and development requirements of the VCAA.  Specifically, the 
veteran must be informed of what type of evidence is 
necessary to substantiate his claims.  

The Board finds that the veteran's claim regarding a TDIU is 
inextricably intertwined with both the application to reopen 
a service connection claim for psychophysiological 
gastrointestinal reaction and the increased rating claim for 
right anterior chest lesion.  Therefore, adjudication of the 
TDIU claim must be delayed, pending the outcome of the other 
matters on appeal.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Additionally, with respect to the TDIU claim, the Board notes 
that in the November 2004 remand, the RO was instructed to 
complete a VA social and industrial survey to assess the 
veteran's employment history and day-to-day functioning, as 
well as to assess the impact of each service-connected 
disorder.  There is no record in the claims folder to show 
that the RO complied with this directive.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO must send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes a 
request that the veteran submit any 
pertinent evidence in his possession as 
well as an explanation as to the 
information or evidence needed to establish 
an effective date for the claim of 
entitlement to an increased rating for his 
service-connected right anterior chest 
lesion, under the provisions of 38 C.F.R. § 
3.321(b)(1), as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App 473 
(2006).  The veteran must also be informed 
of the type of evidence and information 
that is necessary to reopen the claim of 
entitlement to service connection for 
psychophysiological gastrointestinal 
reaction as required in Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  

2.  Additionally, the RO must undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  The RO must conduct a VA social and 
industrial survey to assess the veteran's 
employment history and day-to-day 
functioning, as well as to assess the 
impact of each service-connected disorder.  
A written copy of the report should be 
inserted into the claims file.

4.  The RO must then readjudicate the 
claims under all appropriate statutory 
and regulatory provisions and legal 
theories.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


